Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The examiner acknowledges receipt of Claim Amendments and Applicant’s Remarks, filed 03 August 2022.
Claim Status
Claims 1-28 are pending.  However, claims 24-28 are withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. Claim 1 is amended.  Claims 1-23 are under current examination.
Priority
This application claims benefit as a 371 of PCT/US2018/016445 (filed 02/01/2018) which claims benefit of 62/453,106 (filed 02/01/2017).  The instant application has been granted the benefit date, 01 February 2017, from the application 62/453,106. 

RESPONSE TO ARGUMENTS
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Ginsberg & Nakajima-Takagi
Claims 1-23  remain rejected under 35 U.S.C. 103 as being unpatentable over Ginsberg et al. (Cell 151 , 559-575, October 26, 2012) in view of Nakajima-Takagi et al. (BLOOD, 17 JANUARY 2013; VOLUME 121, NUMBER 3, pages 447-458) for the reasons of record and the comments below.
The applicant's arguments have been fully considered but are unpersuasive.
The applicant has amended claim 1 as follows:

    PNG
    media_image1.png
    123
    707
    media_image1.png
    Greyscale

The claim amendments do not change the active method steps of the invention.  Rather, the phrase, “thereby obtaining endothelial cells having an enhanced engraftment compared to rECs that do not express Sox17,” is merely reciting an outcome of practicing the active method steps.  MPEP 2112.01 (II) recites that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable.” 
Additionally, the Examiner notes that “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning (e.g. prevention of agglomeration), does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)
Regarding the property  of enhanced engraftment compared to rECs that do not express Sox 17, Nakajima-Takagi et al. teach “Among the genes tested, only Sox17, a gene encoding a transcription factor of the SOX family, promoted cell growth and supported expansion of  CD34+CD43+CD45-/low cells expressing the HE marker VE-cadherin” (abstract).  Therefore, these hemogenic endothelium-like cells, overexpressing sox17 and demonstrating expression of VE-cadherin would possess the molecular characteristics for integration into endothelium at cadherin junctions.  A person of ordinary skill in the art knows that expression of VE-cadherin is vital to proper functioning and survival of endothelium.  As such, endothelial cells expressing VE-cadherin due to overexpression of Sox17 would possess properties of being able to attach to existing endothelium.  Accordingly, the examiner concludes a person of ordinary skill in the art would understand that this property would be prima facie obvious.  Accordingly, the examiner concludes the new claim amendments would be insufficient to overcome the existing rejection.
The applicant argues  there is no motivation to combine the cited art (Remarks, filed 03 August 2022, page 7). Contrary to the applicant’s assertion, the pending rejection contains rationales for combining the Ginsberg and Nakajima-Takagi references.  In addition, Nakajima-Takagi indicate the benefits of overexpressing Sox17 for inducing expression of VE-cadherin in their HE-like cells.  The Vascular Endothelial (VE)-cadherin is important to the proper functioning of cadherin junctions of endothelium.    As described in the pending rejection, Nakajima-Takagi suggest that “Sox17-overexpressing cells formed semiadherent cell aggregates and generated few hematopoietic progenies” (abstract), thereby showing that the adhesion properties required for “engraftability.”  Therefore, the examiner finds the applicant’s arguments unpersuasive.
Therefore, the examiner hereby maintains the modified rejection of claims 1-23 under 35 U.S.C. 103 as being unpatentable over Ginsberg et al. (Cell 151 , 559-575, October 26, 2012) in view of Nakajima-Takagi et al. (BLOOD, 17 JANUARY 2013; VOLUME 121, NUMBER 3, pages 447-458).
The examiner reiterates and elaborates the pending rejection:
Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ginsberg et al. (Cell 151 , 559-575, October 26, 2012) in view of Nakajima-Takagi et al. (BLOOD, 17 JANUARY 2013; VOLUME 121, NUMBER 3, pages 447-458).
Claim 1 is directed to:

    PNG
    media_image1.png
    123
    707
    media_image1.png
    Greyscale

Claim 2 is directed to the method of claim 1, wherein said rECs are characterized by expression of surface markers, VE-cadherin, CD31 and VEGFR2, wherein said rECs comprise an exogenously introduced nucleic acid encoding FLI1.
Ginsberg et al. teach making rECs like those recited in claim 2 and required in claim 1.  The title of Ginsberg is “Efficient Direct Reprogramming of Mature Amniotic Cells into Endothelial Cells by ETS Factors and TGFJ3 Suppression.”  Additionally, Fig. 1A (page 560) of Ginsberg et al. teach:

    PNG
    media_image2.png
    267
    883
    media_image2.png
    Greyscale

Additionally, the legend of Fig.1 teaches:

    PNG
    media_image3.png
    326
    1520
    media_image3.png
    Greyscale

Therefore, Ginsberg, et al. teach all the current claim limitations reciting the method of making rAC-VECs and the markers expressed by those cells, including culturing the rECs for 42 days (Fig. 1D). 
	However, Ginsberg et al. does not teach that their rAC-VEC cells can be further modified to express the transcription factor Sox 17, as is recited in current claim 1.
	Nakajima-Takagi et al. teach that overexpression of sox17 promotes expansion of hemogenic endothelium-like (HE-like) cells, but inhibits their hematopoietic differentiation into pre-HPCs (see page 453, col.1, last paragraph; page 457, col.1, 1st parag.).  Nakajima-Takagi et al. teach that their HE-like cells are developmentally placed between ECs and pre-HPCs (see abstract). Nakajima-Takagi et al. teach “Among the genes tested, only Sox17, a gene encoding a transcription factor of the SOX family, promoted cell growth and supported expansion of  CD34+CD43+CD45-/low cells expressing the HE marker VE-cadherin” (abstract).  Therefore, these hemogenic endothelium-like cells, overexpressing sox17 and demonstrating expression of VE-cadherin would possess the molecular characteristics for integration into endothelium at cadherin junctions.  In fact, Nakajima-Takagi teach “Sox17-overexpressing cells formed semiadherent cell aggregates and generated few hematopoietic progenies” (abstract), thereby showing the ability of sox17-overexpressing cells to adhere to endothelial-type cells, such as existing vessels or the properties necessary to form new vessels.   A person of ordinary skill in the art would expect that overexpression of VE-cadherin (due to overexpression of sox17) would modify less differentiated cells into vascular endothelial cells with the property of “engraftability” as defined in the current specification. 
The phrase, “thereby obtaining endothelial cells having an enhanced engraftment compared to rECs that do not express Sox17,” is merely reciting an outcome of practicing the active method steps.  MPEP 2112.01 (II) recites that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable.” 
Additionally, the Examiner notes that “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning (e.g. prevention of agglomeration), does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)
	Therefore, promoting development of hESC/iPS cells into a population of endothelial-like cells overexpressing sox17 that induce expression of VE-cadherin that would be capable of engraftment into endothelium would provide scientifically logical rationale for including this element in a method for producing endothelial cells from reprogramming-derived endothelial cells.  Therefore, in addition to teaching “Sox17 overexpression also reprogrammed both pre-HPCs and HPCs into HE-like cells,” Nakajima-Takagi suggest that these HE-like cells possess structural elements (i.e., VE-cadherin) that are associated with properties needed for joining HE cells to other HE cells.  This suggests that such endothelial cells would have  enhanced engraftment potential compared to less differentiated endothelial cell precursors having less VE-cadherin (known to be induced by overexpression by Sox17).
	Regarding claim limitations reciting the number of days that the cells were cultured, both prior art references suggest that these days could be prima facie obvious, especially in view of MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art.'  Furthermore, a person of ordinary skill in the art knows that mRNA is an alternative means for delivery of nucleic acids causing overexpression of a desired protein;  hence, this limitation would be prima facie obvious.  The abstract of Ginsberg teaches wherein the expression of ETV2 in the non-vascular cells is transient, and the expressions of FLI and ERG are constitutive.
	Regarding claim limitations reciting that the sox17  is transduced into rECs, Nakajima-Takagi teach viral vectors for delivering sox17 (see page 448, col.2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice a method of producing and expanded population of vascular (hemogenic) endothelial cells by incorporating the teachings of Nakajima-Takagi into the teachings of Ginsberg by overexpressing sox17 in reprogramming-derived endothelial cells.
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (method of making rAC-VECs; method of producing expanded population of hemogenic endothelial-like cells by overexpressing sox17) are taught by Ginsberg or Nakajima-Takagi and further they are taught in various combinations and are shown to be used in method of producing endothelial cells.  It would be therefore predictably obvious to use a combination of these elements in a method of producing endothelial cells.  
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Ginsberg et al. and Nakajima-Takagi et al. because each of the molecular biology techniques needed to engineer cells to overexpress sox17 were practiced prior to the instant application.
Therefore the method as taught by Ginsberg et al. in view of Nakajima-Takagi et al. would have been prima facie obvious over the method of the instant application.

Conclusion
No claims are allowed.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633